Citation Nr: 1038272	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Cicely Tingle, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from March 1, 1971 
to January 5, 1971, and from March 1, 1976 to April 6, 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland Ohio, which 
declined to reopen the claim for service connection for an 
acquired psychiatric disorder.  

In March 2008, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-- evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service- 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service- connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  

A VCAA notice was sent to the Veteran in July 2004.  It notified 
the Veteran that in order to reopen his claim new and material 
evidence was required.  It informed him that his claim was 
previously denied because his mental condition was not incurred 
in or aggravated by service.  This information did not adequately 
address the basis for denial of service connection, and the 
evidence necessary to reopen the claim.  In this regard, in its 
March 2008 remand, the Board mandated that the Veteran be sent 
notification as required in 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009); and 
the Court's holding Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
March 2008, the Veteran was sent a VCAA notice letter.  However 
this letter did not address what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial or what evidence would be necessary to reopen the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006), as is required by VCAA 
and that was requested by the Board in its remand.  

As the mandates presented by the Board were not adequately 
followed or addressed, a remand of this claim is necessary to 
ensure compliance with the prior Board remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As indicated by 
the Board in its March 2008 remand, the claim must be remanded 
for issuance of VCAA notice that complies with Kent prior to 
adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to what constitutes new and 
material evidence to reopen his previously 
denied claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  Such notice letter should 
describe the basis of the previous denial 
of the Veteran's service connection claim, 
as well as the evidence necessary to 
substantiate the element(s) of service 
connection found to be unsubstantiated in 
the previous denial.  In this regard an 
explanation concerning direct service 
connection and service connection based on 
aggravation of a pre-existing disorder 
must be given.  The notice letter should 
also include evidence needed to establish 
a disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran should 
be afforded an appropriate amount of time 
to respond.  

2.  Following completion of the above, the 
claim for should be readjudicated as 
necessary.  If the benefit sought is not 
granted, if necessary, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


